Citation Nr: 9925645	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to service connection for chronic lung 
disease secondary to Agent Orange exposure.  

2.  Entitlement to service connection for chronic fatigue 
syndrome secondary to service-connected removal of the right 
testicle with testicular silicone implant.

3.  Entitlement to service connection for brainstem stroke 
secondary to service-connected removal of the right testicle 
with testicular silicone implant.

4.  Entitlement to service connection for a bilateral eye 
disorder secondary to service-connected removal of the right 
testicle with testicular silicone implant.

5.  Entitlement to service connection for a mid and upper 
back condition secondary to service-connected removal of the 
right testicle with testicular silicone implant.

6.  Entitlement to service connection for human adjuvant 
disease secondary to service-connected removal of the right 
testicle with testicular silicone implant.

7.  Entitlement to service connection for hiatal hernia, 
chronic gastritis and esophagitis secondary to service-
connected removal of the right testicle with testicular 
silicone implant.

8.  Entitlement to service connection for 
hypotesticularosteopenia or loss of bone mass secondary to 
service-connected removal of the right testicle with 
testicular silicone implant.

9.  Entitlement to service connection for hypothyroidism 
secondary to service-connected removal of the right testicle 
with testicular silicone implant.

10.  Entitlement to service connection for vertebrobasiliar 
insufficiency secondary to service-connected removal of the 
right testicle with testicular silicone implant.

11.  Entitlement to service connection for peripheral 
neuropathy secondary to service-connected removal of the 
right testicle with testicular silicone implant.

12.  Entitlement to service connection for bleeding ulcers 
secondary to medications prescribed for service-connected 
disability.

13.  Entitlement to service connection for post-traumatic 
stress disorder.

14.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anxiety neurosis.  

15.  Entitlement to a disability rating in excess of 10 
percent for service-connected low back syndrome.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant served on active duty from August 1962 to June 
1966 and from March 1970 to August 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




Currently, the applicable regulations provide that an 
appellant, or an appellant's representative, may request a 
hearing before the Board at a VA field facility when 
submitting the substantive appeal, VA Form 9, or anytime 
thereafter, subject to restrictions that do not apply in this 
case.  Requests for such hearings before a substantive appeal 
has been filed will be rejected.  38 C.F.R. § 20.703 (1998) 
(as amended 61 Fed. Reg. 20447, effective May 7, 1996).

Prior to this amendment, the applicable regulations provided 
that there was no right to a hearing before a Traveling 
Section of the Board until such time as a Notice of 
Disagreement has been filed.  Any request for such a hearing 
filed with a Notice of Disagreement or subsequent to the 
filing of a Notice of Disagreement will be accepted by the 
RO.  38 C.F.R. § 20.703 (1996) (effective prior to May 7, 
1996).

In his October 1995 Appeal to the Board of Veterans' Appeals, 
VA Form 9, the appellant requested a personal hearing at the 
RO before a Member of the Board.  The appellant was not 
scheduled for such a hearing.  The appellant has a right to 
such a hearing.  38 C.F.R. §§ 20.700, 20.703 (1998).  

In September 1998, the appellant's current representative 
notified the RO that the veteran withdraws his request for a 
hearing.  The notice is not accompanied by specific consent 
from the veteran.  A request for a hearing may be withdrawn 
by an appellant at any time before the date of the hearing.  
A request for a hearing may not be withdrawn by an 
appellant's representative without the consent of the 
appellant.  38 C.F.R. § 20.704(e) (1998).  

Attached to the representative's letter is a copy of the 
Appointment of Attorney or Agent as Claimant's 
Representative, VA Form 22a, which is dated in August 1998.  
The veteran authorized "No limit" to consent for his 
representative's access to medical records or information 
protected by 38 U.S.C. § 7332, but he did not authorize his 
representative to withdraw his request for a hearing.  




In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a personal hearing before a Member of the 
Board at the RO.  The RO should place in 
the record a copy of the notice to 
the appellant of the scheduling of the 
personal hearing.  


Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion, as to any final outcome warranted.  The 
appellant need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


